t c memo united_states tax_court katia v and peter popov petitioners v commissioner of internal revenue respondent docket no filed date peter popov for petitioners daniel m whitley for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after concessions by respondent the issues for decision are whether petitioners are entitled to the claimed employee_expenses on schedule a for home_office dollar_figure electricity dollar_figure telephone dollar_figure car and truck dollar_figure meals and entertainment dollar_figure and clothing dollar_figure whether petitioners are entitled to a claimed schedule c deduction of dollar_figure for travel and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in beverly hills california schedule a katia popov mrs popov is a professional violinist during mrs popov played with the los angeles chamber orchestra and the long beach symphony additionally mrs popov played in orchestras which recorded music for the motion picture industry for example a contractor from mgm paramount universal etc would call mrs popov to tell her that he was putting together an orchestra to record music for a motion picture when the contractor called either mrs or mr popov in the notice_of_deficiency respondent disallowed certain expenses which were claimed on schedule c-1 pertaining to mrs popov’s business respondent now concedes these items would record the time and place of the recording session in mrs popov’s calendar mrs popov worked for contractors during and recorded pincite locations the recording sessions were scheduled in either or 6-hour blocks of time and mrs popov was paid_by the contractor mrs popov received a total of forms w-2 for in the notice_of_deficiency respondent disallowed the schedule a expenses stating that petitioners have not established that the expenses were paid_or_incurred during the taxable_year or if the expenses were incurred petitioners have not shown that these are deductible expenses at trial respondent further contended that the car and truck and the meals and entertainment_expenses lacked substantiation sec_162 permits the deduction of ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers must keep sufficient records to establish deduction amounts sec_6001 43_tc_824 home_office and electricity neither the various contractors the los angeles chamber orchestra nor the long beach symphony provided a place for mrs popov to practice although it was expected that the musicians would practice daily for the recording sessions mrs popov would not receive the sheet music in advance in order to rehearse once the musicians arrived at the studio they would receive the sheet music and shortly thereafter they would start recording a musician had to be very well prepared in order to play music on such short notice petitioners lived in a one-bedroom apartment with their year-old daughter irina for a few months in mr popov’s mother visited from bulgaria and also lived in the apartment in addition to the bedroom the apartment contained a kitchen dining area and a living room the door from the outside into the apartment was on one side of the living room on that same side was an open area where a person could walk from the kitchen dining area to the bedroom and bathroom the rest of the living room was used only for practice and recording purposes mrs popov would practice in the living room in the living room there were shelves which held recording equipment a small table and a bureau in which mrs popov kept her sheet music mrs popov would record herself practicing in order to make improvements she would also make demo tapes to send to orchestras to secure bookings other than a chair mrs popov occasionally used while practicing the living room contained no other furniture such as a sofa irina’s crib and toys along with a sleeper sofa were in the bedroom and there was a television in the dining room all residents of the apartment slept in the bedroom and irina spent time in the building’s common areas and patio playing with other children mr popov took measurements of the apartment and determined that the living room took up percent of the entire apartment space the record also includes a rough diagram of the layout of their apartment petitioners claimed a home_office deduction for the living room and deducted dollar_figure or percent of the rent for the year and dollar_figure or percent of the electricity for the year there is no dispute as to the cost of the rent or electricity sec_280a generally disallows a deduction with respect to the use of a taxpayer’s personal_residence sec_280a however provides that sec_280a shall not apply if a portion of the taxpayer’s personal_residence is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer the exclusive use of a portion of a taxpayer’s dwelling_unit means that the taxpayer must use a specific part of the dwelling_unit solely for the purpose of carrying on his trade_or_business we are satisfied that a specific_portion of the living room was exclusively used by mrs popov for her practicing and recording activities during additionally we must address the question of whether the home_office constitutes mrs popov’s principal_place_of_business the supreme court in 506_us_168 identified two primary considerations to decide whether an office located within a taxpayer’s dwelling_unit is a taxpayer’s principal_place_of_business the relative importance of the activities performed at each business location and the time spent at each place id pincite mrs popov practiced to hours per day in her home_office without practicing she could not perform adequately and risked losing employment thus practicing at home was a very important component to her success as a musician in addition she used the home_office to make demo tapes to further her career however the supreme court stated we decide however that the point where goods and services are delivered must be given great weight in determining the place where the most important functions are performed id in the instant case the places where mrs popov’s services are performed are the concert halls and studios her performances in these places were what earned her income all the rest was preparatory to performing therefore while the home_office where she prepared was an important place for her business we cannot say that it was her principal_place_of_business accordingly she has not satisfied the requirements of sec_280a and is not entitled to a deduction for_the_use_of a home_office telephone expense in petitioners had only one telephone line the total phone bills for that year were dollar_figure in preparing their tax returns petitioners subtracted the basic monthly charge and claimed the balance of dollar_figure as deductible mrs popov claimed that both she and mr popov made long distance calls for her business mrs popov testified that all long distance calls were business calls yet she did not elaborate on the business_purpose of these calls sec_262 provides that no deduction shall be allowed for personal living or family_expenses sec_262 provides that any charges including taxes for basic local_telephone_service for the first telephone line of the taxpayer’s residence are treated as personal expenses for the purposes of sec_262 petitioners submitted all of their telephone bills for there were telephone calls that were late at night for long periods of time and to foreign countries since petitioners did not identify the business purposes of any long distance calls they are deemed to be personal and not deductible car and truck expenses mrs popov drove to different locations in order to play the violin for the various orchestras the contractors used different studios according to what was available mrs popov also drove to the library where she would listen to music in connection with her performances mrs popov would make a note in her calendar when she would go to the library mrs popov measured the distance the first two or three times she drove to a particular location using mrs popov’s calendar petitioners constructed a mileage log to assist them in preparing their tax_return the log listed the date destination and round-trip mileage for each trip according to their return mrs popov drove big_number miles in and took the mileage deduction of dollar_figure based on cents per mile see revproc_92_104 1992_2_cb_583 in order to deduct an automobile expense under sec_162 petitioners must comply with the strict substantiation requirements under sec_274 sec_274 requires substantiation for certain items listed under sec_280f such as passenger automobiles sec_280f in order to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the amount of each automobile expenditure the automobile’s business and total usage the date of the automobile’s use and the business_purpose of the automobile trip sec_1_274-5t temporary income_tax regs fed reg date we note a small discrepancy as the total number of miles listed in the log is big_number we find that petitioners are entitled to a deduction of dollar_figure for use of the car dollar_figure x big_number miles petitioners’ log and the calendar contain sufficient information to satisfy the stringent substantiation requirements of sec_274 meals and entertainment mrs popov dined frequently with other musicians occasionally she would pick up the tab and if someone else did mrs popov would contribute money for her share mrs popov entertained other musicians in order to make contacts to obtain engagements and to enhance her reputation as a musician she stated that this was necessary since she was new to los angeles and it was difficult getting into the music business she further contends that it was helpful since she made contacts which helped increase her salary in addition to making contacts mrs popov dined with these people to make more friends and be social petitioners submitted receipts from restaurants and on most of the receipts the names of the people present at the meal were listed petitioners also submitted receipts for bulk food purchases mrs popov testified that when she would give a recital there would be a reception afterwards for which she would provide refreshments a taxpayer is required under sec_274 to substantiate entertainment_expenses by adequate_records to corroborate his or her own testimony as to the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship to the taxpayer of each expense incurred sec_1_274-5t temporary income_tax regs fed reg date petitioners did not provide any records outside of receipts to substantiate the business_purpose of these meals casual conversation about business matters among business associates or fellow employees does not satisfy the business_purpose requirement of sec_274 sec_1_274-2 income_tax regs therefore no deduction for meals is allowed however we find that petitioners are entitled to a deduction for the food purchased for the reception after one recital petitioners provided an announcement for the recital and receipts for food purchases petitioners are entitled to a deduction of dollar_figure performance clothing mrs popov was required to wear certain types of clothing and shoes for the performances petitioners presented pictures and receipts for skirts dresses pants blouses sequined blouses and shoes that were purchased in for the los angeles chamber orchestra and the long beach symphony mrs popov was required to wear black mrs popov testified that the type of music to be performed would dictate what she was to wear she also testified that she is not fond of the color black petitioners claimed a clothing expense of dollar_figure it is well settled that clothing that is suitable for general or personal wear does not qualify as a business_expense under sec_162 e g green v commissioner tcmemo_1989_ such costs are not deductible even when it has been shown that the particular clothes would not have been purchased but for the employment 524_f2d_640 10th cir 262_f2d_411 2d cir affg 28_tc_1278 we find that the majority of the clothes and the shoes are adaptable for general and personal wear and therefore are not a deductible ordinary and necessary business_expense however a few of the items are quite formal and not adaptable for general and personal wear such as the sequined items and formal dresses we hold that petitioners are entitled to a deduction of dollar_figure sec_162 see 23_tc_218 affd 230_f2d_79 7th cir travel expense on schedule c petitioners claimed a deduction for travel on schedule c in the amount of dollar_figure for airfare to bulgaria for mr popov during mr popov was a law student he also started a business called the intellectual marriage club whose goal was to introduce educated eastern europeans to americans before her visit to the united_states mr popov’s mother placed advertisements for him but only in the newspapers in sofia where she resided mr popov explained that his father was unable to perform these tasks mr popov flew to bulgaria to place advertisements in newspapers advertising his business in sofia and in larger cities outside of sofia mr popov also wanted to establish an office in bulgaria to facilitate the payment procedures mr popov testified that he had to go to bulgaria to do all of this in person since bulgaria does not have a banking system and most transactions are done in cash in bulgaria mr popov stayed at the family apartment with his father for month his mother was in the united_states at the time for a 3-month visit with petitioners mr popov did a substantial amount of traveling in bulgaria and placed numerous advertisements for the dating service in newspapers in both sofia and other cities taxpayers may deduct travel_expenses if the expenses are reasonable and necessary and bear a reasonable_and_proximate_relationship to the business activity 66_tc_122 mckinney v commissioner tcmemo_1981_181 modified tcmemo_1981_377 affd 732_f2d_414 10th cir if travel_expenses are incurred for both business and other purposes the expenses are deductible only if the travel is primarily related to the taxpayer’s trade_or_business sec_1_162-2 income_tax regs if a trip is primarily personal in nature the travel_expenses are not deductible even if the taxpayer engages in some business activities at the destination id whether travel is primarily business related or personal is a question of fact sec_1_162-2 income_tax regs travel_expenses must also be adequately substantiated under the provisions of sec_274 see fast v commissioner tcmemo_1998_272 mr popov usually depended on his mother to place the ads for him however since she was in the united_states for months mr popov had to perform that task himself this was also an opportune time for mr popov to focus on his business and travel to bulgaria since it was his summer break from law school mr popov wanted to place ads in other newspapers outside of sofia and investigate setting up an office mr popov does not have any friends remaining in bulgaria and from the numerous advertisements presented at trial it appears that mr popov did a substantial amount of work we find that mr popov’s trip to bulgaria was primarily business related and bore a reasonable_and_proximate_relationship to his bulgarian american dating service the requirements of sec_274 have been satisfied accordingly petitioners are entitled to deduct the travel expense of dollar_figure accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 sec_6662 imposes a penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 a position with respect to an item is attributable to negligence if it lacks a reasonable basis sec_1_6662-3 income_tax regs moreover taxpayers are required to keep adequate books_and_records sufficient to establish the amounts of deductions or other items required to be shown on their returns failure to maintain adequate books_and_records or to substantiate items properly also constitutes negligence id sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs after reviewing the record and considering our holdings on the claimed deductions we find that petitioners have not proved that they acted in good_faith with respect to the underpayment_of_tax attributable to the disallowed deductions for meals telephone expense and clothing accordingly we hold that petitioners are liable for the sec_6662 accuracy-related_penalty for attributable thereto to reflect the foregoing decision will be entered under rule
